630 N.W.2d 392 (2001)
In re Petition for DISCIPLINARY ACTION AGAINST Michael E. KELLER, an Attorney at Law of the State of Minnesota.
No. C0-01-1051.
Supreme Court of Minnesota.
July 3, 2001.
ORDER
Based upon the application of the Director of the Office of Lawyers Professional Responsibility, pursuant to Rule 12(c)(1), Rules on Lawyers Professional Responsibility, and upon evidence that respondent Michael E. Keller cannot be found in the state or served personally with the petition for disciplinary action,
IT IS HEREBY ORDERED that respondent Michael E. Keller be, and the same is, suspended from the practice of law in Minnesota. Within one year from the date of this order, respondent may move for vacation of the order for suspension and for leave to answer the disciplinary petition.
BY THE COURT
Paul H. Anderson
Associate Justice